IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 98-CP-00060-SCT
MYRON VINCENT ROWE
v.
STATE OF MISSISSIPPI
                                    ON MOTION FOR REHEARING
DATE OF JUDGMENT:                              12/16/97
TRIAL JUDGE:                                   HON. JOHN H. WHITFIELD
COURT FROM WHICH APPEALED:                     HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL
                                               BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                            CIVIL - POST CONVICTION RELIEF
DISPOSITION:                                   MOTION FOR REHEARING DENIED - 04/15/1999
MOTION FOR REHEARING FILED:                    01/25/1999
MANDATE ISSUED:                                4/22/99



      EN BANC.


      WALLER, JUSTICE, FOR THE COURT:

¶1. The Harrison County Grand Jury indicted Myron Vincent Rowe on October 13, 1994, for the murder
of Robert, a transient. Rowe moved for dismissal of the murder charge against him on April 12, 1995,
based on his Sixth Amendment right to a speedy trial. Rowe argued the State had failed to prosecute him
within 270 days as required by law. Judge Whitfield denied Rowe's motion on June 15, 1995. That same
day, Rowe pleaded guilty to manslaughter and was sentenced to eighteen years in the custody of the
Mississippi Department of Corrections.

¶2. Rowe petitioned for post-conviction relief on December 9, 1996. Rowe argued his Sixth Amendment
right to a speedy trial had been violated because the State failed to bring him to trial within 270 days as
required by law. Rowe's petition for post-conviction relief was denied December 19, 1997. Rowe timely
appealed.

¶3. This Court has found that a guilty plea waives the right to a speedy trial, whether that right is of
constitutional or statutory origin. Anderson v. State, 577 So. 2d 390, 391-92 (Miss. 1991).

¶4. In Anderson the Court stated:

      [W]e have recognized that a valid guilty plea operates as a waiver of all non-jurisdictional rights or
      defects which are incident to trial. Ellzey v. State, 196 So. 2d 889, 892 (Miss. 1967). We have
      generally included in this class "those [rights] secured by the Fifth, Sixth and Fourteenth Amendments
      to the Constitution of the United States, as well as those comparable rights secured by Sections 14
      and 26, Article 3, of the Mississippi Constitution of 1890." Sanders v. State, 440 So. 2d 278, 283
      (Miss. 1983); see also Jefferson v. State, 556 So. 2d 1016, 1019 (Miss. 1989). We take this
      opportunity to specifically include in that class of waivable or forfeitable rights the right to a
      speedy trial, whether of constitutional or statutory origin.

Anderson, 577 So. 2d at 391-92. (emphasis added).

¶5. In the case sub judice, Rowe's guilty plea was given voluntarily. As stated in the Anderson decision,
the right to a speedy trial is waivable. Therefore, the trial court's denial of post-conviction relief was proper.
As a result, Rowe's motion for rehearing is denied.

¶6. MOTION FOR REHEARING DENIED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, SMITH AND MILLS,
JJ., CONCUR. COBB, J., NOT PARTICIPATING.